Citation Nr: 0207603	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  01-02 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to November 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for a psychiatric disorder in February 
1990, and the veteran did not appeal that decision. 

2.  Evidence submitted since the February 1990 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1990 RO decision, which denied the veteran's 
application to reopen a claim for service connection for a 
psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 
1991).

2.  The additional evidence received since the RO denied an 
application to reopen a claim for service connection for a 
psychiatric disorder is not new and material; thus, the 
requirements to reopen the claim for service connection for a 
psychiatric disorder have not been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The evidence of record at the time of the February 1990 RO 
decision is briefly summarized.  The veteran's service 
treatment records are negative for any psychiatric 
abnormality.  His personnel records reveal that in October 
1979, he was noted to lack the maturity and judgment 
capability to function in his basic tasks and occupational 
specialty and he was a disruptive influence to his unit.  His 
service personnel records also show he received an Article 15 
for disobeying a lawful order from a non-commissioned 
officer.  He was discharged from service by reason of 
minority.  He enlisted at the age of 17 without the consent 
or knowledge of his parents.  

The veteran was admitted to a VA medical center (VAMC) in 
March 1983 where it was noted that he had been in excellent 
health until one week prior to admission when he began to 
experience a delusion of owning property and exhibited 
paranoia.  After observation, examination, and treatment, the 
diagnoses were schizophreni-form disorder, alcohol abuse, and 
marijuana abuse.

Reports of state and VA hospitalizations from March 1983 to 
1985 show treatment for schizophrenia and generalized anxiety 
disorder.  Chronic undifferentiated schizophrenia was 
diagnosed on a 1987 VA examination.

At a hearing held at the RO in September 1987, the veteran 
testified that he began to experience psychiatric symptoms in 
service.

In August 1988 the Board denied the veteran's claim for 
service connection for a psychiatric disorder.  The Board 
held that a chronic acquired psychiatric disorder was not 
shown in service and the veteran's schizophrenia was first 
shown more than one year after service discharge.  Based on 
that holding the Board held that a chronic psychiatric 
disorder was not incurred in or aggravated by peacetime 
service, and a psychosis may not be presumed to have been 
incurred therein.  The August 1988 Board decision is final.  
38 U.S.C.A. § 7104 (West 1991).

In September 1989 the appellant filed to reopen his claim for 
service connection for a nervous disorder.  In connection 
with his application to reopen his claim for service 
connection for a psychiatric disability, the veteran 
submitted the hospital records from Jackson Mental Health 
Center where he was admitted for schizophrenia in May 1983.  
It was reported that that his first psychiatric admission had 
been at the VA hospital earlier that year.

In February 1990 the RO denied the veteran's application to 
reopen his claim for service connection for a psychiatric 
disability.  The veteran was notified of that decision and of 
his appellate rights.  He did not appeal this decision.  
Accordingly, the February 1990 decision is final.  
38 U.S.C.A. § 7105.  However, the veteran may reopen his 
claim by submitting new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.

In April 1997 the veteran submitted a copy of an August 1995 
decision by an Army Discharge Waiver Review Board that did 
not change the characterization of the veteran's discharge 
from service.  It was restated that the reason and authority 
for discharge was underage.

Also received were VA and private medical records showing 
treatment for his psychiatric illness from 1996 to 2001.  
These records show psychiatric diagnoses including 
schizophrenia. medical diagnoses.

The veteran testified at a hearing at the RO in May 2001 and 
again at video-conference hearing at the RO before the 
undersigned in March 2002.  In substance, he and his 
representatives have claimed recent psychiatric records from 
Mississippi State Hospital that showed a diagnosis of 
schizophrenia were new and material evidence and that 
findings and disciplinary problems in service reflected the 
first signs of his later-diagnosed schizophrenia.

II.  Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA could not 
assist in the development of a claim that was not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  It is also applicable to 
cases involving applications to reopen a previously denied 
claim on the basis of new and material evidence.  Quartuccio 
v. Principi (U.S. Vet. App. No. 01-997 June 19, 2002).  

In this regard, the veteran was notified by the RO in the 
statement of the case, the supplemental statement of the case 
of the requirement necessary to establish his claim and the 
contents of the VCAA.  Additionally, the RO has obtained all 
evidence identified by the veteran.  The veteran has also 
been afforded hearings at the RO and Board.  The Board finds 
that the notice and duty to assist provisions of the VCAA and 
the related VA regulation have been satisfied.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303.

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

The evidence received since the February 1990 denial of an 
application to reopen the veteran's claim for service 
connection for schizophrenia consists of medical records 
showing treatment for the veteran's psychiatric illness from 
1995 to 2001.  The presence of the veteran's psychiatric 
illness had been established by the evidence at the time of 
the February 1990 denial.  As such this evidence is 
cumulative. Likewise report of a 1995 Army Discharge Waiver 
Review Board is likewise cumulative.  His additional written 
statements and testimony are repetitive of assertions 
considered by the RO when it denied the application to reopen 
the claim in 1990.  The Board finds that the evidence 
received since the February 1990 decision is redundant or 
cumulative in nature.  Moreover, as a layman, the veteran's 
assertions as to the onset of his psychiatric condition are 
not material because he has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The Board finds that evidence submitted since the final 
February 1990 RO decision is not new and material.  
Accordingly, the claim for service connection for 
schizophrenia is not reopened.


ORDER

The application to reopen a claim for service connection for 
schizophrenia is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

